Title: XXVI. William Jones to Richard Hanson, 30 December 1790
From: Jones, William
To: Hanson, Richard



Dear Sir
Bristol 30 Decemr 1790

Inclosed I send you John Powells Affidavit that no Bond was given by F & J as Guarantees for the Prince of Wales’s Cargoe of Slaves consign’d to Mess. Wayles & Randolph. But their letters accepting the consignment &c &c will certainly be sufficient to make the Executors answerable for the Deficiency. You will perhaps  think it extraordinary that they should not require a Bond but they said that they had so high an opinion of our Honor that after settling the terms of Remittance &c. they told us our words was sufficient and they desired no other security.—You have also enclosed the Letters I received from Mr. Jefferson when at Paris, all which I hope will be sufficient. I am Dr Sir Your mo Obedt. Servt,

W. Jones

